Citation Nr: 0925654	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-31 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that awarded the Veteran service 
connection for PTSD and assigned a 30 percent rating, 
effective April 6, 2006.  The Veteran appealed the assigned 
rating.  A rating action in November 2008 increased the 
rating for PTSD to 50 percent effective April 6, 2006.  The 
Veteran has continued his appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in April 2006.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has also held that the VCAA notice 
requirements applied to all elements of a claim.  

On his VA Form 9 (substantive appeal), received in September 
2007, the Veteran request a videoconference hearing with a 
Veterans' Law Judge.  He was afforded a hearing with a 
Decision Review Officer in November 2007.  In a 
correspondence received in February 2009, the Veteran 
continued his request for a Board videoconference hearing.  
Although there is an indication in VA internal administrative 
records that a hearing was scheduled for the Veteran, the 
record does not reflect that the Veteran was properly 
notified of the date and time of the hearing.  It is a basic 
principle of Veterans' law that the Board shall decide an 
appeal only after affording the claimant an opportunity for a 
hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 
38 C.F.R. § 20.700 (2008), a hearing on appeal before the 
Board will be granted if a claimant expresses a desire to 
appear in person.  Therefore, additional action is required 
in this case.

Accordingly, this case is REMANDED for the following:  

The appellant should be scheduled for a 
videoconference hearing with a Veterans 
law judge.  He should be provided 
adequate notice of the time and date of 
the scheduled hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

